          Case 1:20-cv-05802-CM Document 81 Filed 02/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ONE WORLD, LLC & GABRIEL
 CHALEPLIS,

                                         Plaintiffs,

         -against-                                                 No. 20 Civ. 5802 (CM)

 NIKOLAOS ONOUFRIADIS, et al.,

                                         Defendants.




                                               ORDER

McMahon, C.J.:

        On January 19, 2021, I dismissed the Plaintiff’s federal RICO claims for failure to state a
claim and declined to exercise supplemental jurisdiction over Plaintiff’s state law claims after
learning that Defendant Nikolaos Onoufriadis is an alien, which defeated diversity jurisdiction.
(Dkt. No. 63.) The next day, the Plaintiff filed a letter, asserting that Onoufriadis was a United
States citizen who was registered to vote in the United States. (Dkt. No. 70.) I treated the letter
as a motion for reconsideration of so much of the court’s January 19 decision as declined to
exercise supplemental jurisdiction over the non-federal claims. I directed Defendant Onoufriadis
to show cause why the motion to reconsider should not be granted and scheduled a hearing for
March 1, 2021. (Dkt. No. 71.)

        In advance of the hearing, Onoufriadis has submitted ample documentary evidence
showing that he is a citizen of Greece and a lawful permanent resident of the United States, but
not a citizen of the United States. This evidence includes images of his Permanent Resident Card
and related documents, his Greek passport containing entry stamps into the United States, and a
screenshot of a search for “Nikolaos Onoufriadis” on the Commonwealth of Massachusetts
Secretary of State Voter Registration Database yielding no results. (Dkt. Nos. 72, 79.) Plaintiff
now withdraws his motion for reconsideration of the court’s January 19 decision and asks to cancel
the hearing.

        This court is satisfied that Onoufriadis is not a citizen of the United States and, accordingly,
that complete diversity between parties is lacking. Therefore, the motion for reconsideration is
denied and the state law claims against all defendants are dismissed for lack of subject matter
jurisdiction and without prejudice to being refiled in a court of competent jurisdiction.

       The hearing scheduled for Monday, March 1, 2021 at 10:00 AM is cancelled.
         Case 1:20-cv-05802-CM Document 81 Filed 02/26/21 Page 2 of 2




       The clerk of court is directed to close this case.

Dated: February 26, 2021




                                                      ___________________________________
                                                                  Chief Judge

BY ECF TO ALL PARTIES AND COUNSEL
